Appeal by defendant: (1) from an order of the County Court, Nassau County, entered March 28, 1958, which denied, without a hearing, his coram nobis motion to vacate a judgment of conviction entered May 22, 1953, on a guilty plea; and (2) from an order of the same court, *885rendered March 12, 1958, which also denied his coram nobis application. Order of March 28, 1958 reversed, and motion remitted to the County Court, Nassau County, to hold a hearing and then to take such further action as may be proper and necessary. In our opinion, on the record here presented, appellant is entitled to a hearing on the allegations made by him (People v. Guariglia, 303 N. Y. 338, 343; People v. Jordan, 283 App. Div. 759; see, also, People v. Pagano, 283 App. Div. 1075, 1076; cf. People v. White, 309 N. Y. 636; People v. King, 284 App. Div. 1015). Appeal from order of March 12, 1958 dismissed. No such order is contained in the record. Nor is any reference to such appeal made in the briefs. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.